*164Order Dismissing Appeal:
On May 11, 1993, Curtis Emmer filed an appeal of CA No. 52-92, which concerns a forfeiture claim of the yacht "Shadow." However, the Trial Division has not rendered a decision in this matter.
An appeal in a civil case is only permitted after an entry of judgment. A.C.R. Rule 4(a). As such, the jurisdictional requirements of A.C.R. Rules 3 and 4 must be followed. See Torres v. Oakland Scavenger Co., 487 U.S. 312, 317 (1988); cf. Bandag, Inc. v. Al Bolser Tire Stores, Inc., 719 F.2d 392, 393 (Fed. Cir. 1983) ("the time for filing notice of appeal under Rule 4(a) begins to run only upon ’entry’ of the ’final judgment’").
Because no judgment has been rendered in this case by the Trial Division, and for good cause shown, the limitation in A.C.R. Rule 27(c) on dismissal of an appeal by a single justice is suspended, in accordance with A.C.R. Rule 2, and this appeal is dismissed.
It is so ordered.